Exhibit 10

PPG INDUSTRIES, INC.

NONQUALIFIED RETIREMENT PLAN



--------------------------------------------------------------------------------

History of Amendments

Effective January 1, 1996, the Plan was amended to provide that any benefit
which is not provided in the Qualified Salaried Plan as a result of a
Participant’s election to defer monthly salary under the Deferred Compensation
Plan shall be payable under the Plan.

Effective January 1, 2000, the Plan was amended as follows:

 

  •  

Section 5.5: Delete the “pop-up” option from the Supplemental Early Retirement
benefits in order to avoid constructive receipt issues.

 

  •  

Section 5.7: Amend lump-sum provisions to:

Clarify that the only Participants who are eligible are those whose job is rated
at 2,128 Hay Points at the time of their termination; or those who were promised
a lump-sum option under previous Plan provisions – as reflected on Attachment A.

 

  •  

Section 6.1: Amend election provisions in order to avoid constructive receipt
issues.

 

  •  

Section 6.3: In connection with the amendments made to Section 6.1, provide that
the AEP/SSB will be calculated using the Short Service formula in the case of a
Participant who is eligible for the Short Service Benefit and who has filed an
election designating his Benefit Commencement Date but who dies between the time
of such designation and the Benefit Commencement Date.

 

  •  

Section 7.2: Amend the “Forfeiture of Benefits” provisions to conform to those
adopted in the Total Shareholder Return Plan.

 

  •  

Section 7.4: Added new Section to clarify that, in accordance with Plan
provisions, benefit amounts can increase and decrease over time.

 

  •  

Section 9.3: Add language to the Change in Control provisions to ensure that
funds sufficient to cover any possible lump-sum benefits are included in the
Change-in-Control funding amount.

 

As amended and restated effective December 12, 2007



--------------------------------------------------------------------------------

Effective April 1, 2000:

 

  •  

Amend Section 5 to conform to the amendments adopted effective April 1, 2000 to
the Qualified Salaried Plan and to provide for a transition benefit for those
Participants with at least one hour of service earned prior to April 1, 2000, as
similarly provided for in the Qualified Salaried Plan.

 

As amended and restated effective December 12, 2007



--------------------------------------------------------------------------------

Effective February 21, 2002, the Plan was amended as follows:

 

  •  

Sections 2.1, 3.1 and 3.2 were amended to incorporate the Executive Officers’
Incentive Compensation Plan to add a definition for the Executive Officers’
Incentive Compensation Plan; and

 

  •  

Section 5.3 was amended to allow the Administrative Committee to waive the
offset for any Prior Employer Benefit effective with respect to any retirements
occurring on or after March 1, 2002.

 

As amended and restated effective December 12, 2007



--------------------------------------------------------------------------------

Effective January 1, 2005, the Plan was amended to comply with Section 409A of
the Internal Revenue Code as follows:

 

  •  

Section 5.8 was amended to provide that Participants described therein shall
receive payment of benefits in the form of a lump sum (with no election by the
Participant).

 

  •  

Section 6.4 was amended to provide that, for Participants described in
Section 5.8, payment of benefits accrued on or after January 1, 2005 are paid to
the Participants’ beneficiary in the form of a lump sum.

 

  •  

Section 6.1 was amended to provide that a Participant’s Benefit Commencement
Date is the first day of the month on or after the later of (i) his or her Early
Retirement Age, or (ii) the date of his or her Termination of Employment.

 

  •  

Section 6.5 was added to delay payments to Specified Employees.

 

As amended and restated effective December 12, 2007



--------------------------------------------------------------------------------

Effective December 12, 2007, the Plan was amended and restated to provide as
follows:

 

  •  

Section 5.8(a) was amended to provide for lump sum payments for individuals who
are in Band A or Band B as of December 12, 2007. It was further amended to
provide that, for participants who are promoted to Band A or Band B after
December 12, 2007, the portion of the benefit accrued after the date of such
promotion shall be paid in the form of a lump sum and the remaining portion
shall be paid in the form of a monthly annuity.

 

  •  

Section 8.5(b) shall be deleted in its entirety and the Plan will not recognize
QDRO’s after December 12, 2007.

Effective September 24, 2008, the Plan was amended as follows:

 

  •  

Article X was added to the Plan in connection with the divestiture of the
automotive glass and services business.

 

As amended and restated effective December 12, 2007



--------------------------------------------------------------------------------

ARTICLE I

Effective Date

 

1.1 This Plan shall be effective for retirements and terminations which occur on
and after January 1, 1989.

 

1.1



--------------------------------------------------------------------------------

ARTICLE II

Definitions

 

2.1 Wherever used herein, the following words and phrases shall have the
meanings set forth below unless a different meaning is plainly required by
context:

 

  (a) “Act” shall mean the Employee Retirement Income Security Act of 1974 and
amendments thereto.

 

(b)   (1)      “Administrative Committee” shall mean the Compensation and
Employee Benefits Committee appointed by the Board of Directors of the Company.
  (2)      “Administrative Subcommittee” shall mean a committee appointed by the
Administrative Committee which shall have the full discretionary authority set
forth in Section 7.2.

 

  (c) “Administrator” shall mean the Director, Payroll and Benefits or any
successor position.

 

  (d) “Awards” shall mean a grant of incentive compensation under the Omnibus
Plan, the Incentive Compensation Plan or the Management Award Plan which is paid
or deferred on or after January 1, 1989.

 

  (e) “Benefit Commencement Date” shall mean, with respect to a Participant, the
date such Participant’s benefits commence or are paid as specified in
Section 6.1.

 

  (f) “Company” shall mean PPG Industries, Inc. and its Subsidiaries.

 

  (g) “Early Retirement Reduction Factor” shall mean the factor under the
Qualified Salaried Plan applicable to the Participant’s Benefit Commencement
Date hereunder.

 

  (h) “Eligible Spouse” shall mean:

 

  (1)      For purposes of the payment of an REP/SSB, a spouse who was legally
married to a Participant, Former Participant or Terminated Vested Participant on
his Benefit Commencement Date; and   (2)      For purposes of the payment of an
AEP/SSB, a spouse who was legally married to a Participant for the entire
one-year period immediately prior to the Participant’s date of death.

 

  (i) “Employee” shall mean any full-time employee (including any officer) of
the Company.

 

2.1



--------------------------------------------------------------------------------

  (j) “Excess FAMI” shall mean the amount by which a Participant’s FAMI exceeds
Covered Compensation.

 

  (k) “Final Average Monthly Incentive” or “FAMI” shall mean the sum of a
Participant’s five highest Awards paid or deferred within the ten years
immediately preceding such Participant’s termination of employment, divided by
60.

 

  (l) “Former Participant” shall mean a Vested Participant who ceases to be a
Participant prior to his Normal or Deferred Retirement Date for a reason other
than retirement or termination of employment.

 

  (m) “Incentive Compensation Plan” shall mean the PPG Industries, Inc.
Incentive Compensation and Deferred Income Plan for Key Employees, as amended
from time to time.

 

  (n) “Management Award Plan” shall mean the PPG Industries, Inc. Management
Award and Deferred Income Plan, as amended from time to time.

 

  (o) “Omnibus Plan” shall mean the PPG Industries, Inc. Omnibus Incentive Plan,
as amended from time to time.

 

  (p) “Participant” shall mean an Employee of the Company who is eligible to
participate, in accordance with ARTICLE III.

 

  (q) “Plan” shall mean the PPG Industries, Inc. Nonqualified Retirement Plan.

 

  (r) “Prior Employer Benefit” shall mean the amount of any benefit payable at
Normal Retirement Age from any qualified or nonqualified retirement plan or
profit sharing plan to which a Participant is entitled as a result of prior
employment with any employer other than the Company. In the event such amount is
payable in any manner other than a monthly straight-life annuity, such amount
will be converted to a monthly straight-life annuity, using acceptable actuarial
assumptions, as determined by the Administrator and consistent with the
procedures of the Qualified Salaried Plan.

 

  (s) “Prior Plan” shall mean Appendix 1 of the Qualified Salaried Plan, as in
effect immediately prior to April 1, 2000.

 

  (t) “Qualified Salaried Plan” shall mean the PPG Industries, Inc. Retirement
Income Plan core document, its Appendix 1, and the Salaried Service Rules, as
amended from time to time, and any successor plan.

 

  (u) “Subsidiary” shall mean any Corporation, fifty percent or more of the
outstanding voting stock or voting power of which is owned, directly or
indirectly, by the Company and any partnership or other entity in which the
Company has a fifty percent or more ownership interest.

 

2.2



--------------------------------------------------------------------------------

  (v) “Terminated Vested Participant” shall mean a Vested Participant who
terminates employment prior to his Early Retirement Date.

 

  (w) “Vested Participant” shall mean a Participant who has satisfied the
vesting requirements of the Qualified Salaried Plan.

 

2.2 Wherever used herein, the following words and phrases shall have the meaning
set forth in the Qualified Salaried Plan:

“Active Employees’ Pension Surviving Spouse Benefit (AEP/SSB)”

“Beneficiary”

“Code”

“Continuous Service” (for purposes of this Plan, up to a maximum of 35 years)

“Covered Compensation”

“Deferred Retirement Date”

“Early Retirement Date”

“Joint and Survivor Annuity”

“Normal Retirement Date”

“Retired Employees’ Pension Surviving Spouse Benefit (REP/SSB)”

“Retirement Date”

“Social Security Early Retirement Age”

“Social Security Normal Retirement Age”

“Straight-Life Annuity”

“Supplemental Early Retirement Date”

“Termination of Employment”

 

2.3 Wherever used herein, the masculine shall include the feminine and the
singular shall include the plural unless a different meaning is clearly
indicated by the context.

 

2.3



--------------------------------------------------------------------------------

ARTICLE III

Requirements for Participation

 

3.1 An Employee shall be a Participant in this Plan if he is a participant in
one or more of the Omnibus Plan, the Incentive Compensation Plan or the
Management Award Plan.

 

3.2 A Participant shall cease to be an active Participant under this Plan at any
time he ceases to be an active participant in each of the Omnibus Plan, the
Incentive Compensation Plan and the Management Award Plan, unless otherwise
designated by the Administrative Committee to remain as a Participant.

 

3.3 A Participant shall cease to be an active Participant under this Plan at any
time he ceases to be an active participant under the Qualified Salaried Plan.

 

3.1



--------------------------------------------------------------------------------

ARTICLE IV

Eligibility for Benefits

 

4.1 Standard Benefit

Subject to Section 4.4, any Participant or Former Participant whose Normal
Retirement Date, Early Retirement Date, Deferred Retirement Date, Supplemental
Early Retirement Date or any Terminated Vested Participant whose termination
date occurs on or after January 1, 1989, shall be eligible to receive the
Standard Benefit as provided in Section 5.1, unless specifically designated by
the Administrative Committee to receive the Special Short Service Benefit as
provided in Section 5.3.

 

4.2 Special Short Service Benefit

Subject to Section 4.4:

 

  (a) Any Participant whose Normal Retirement Date or Deferred Retirement Date
occurs on or after January 1, 1989, and who meets all of the following criteria
shall be eligible to receive the Special Short Service Benefit as provided in
Section 5.3:

 

  (1) He has been specifically designated by the Administrative Committee to
receive the Special Short Service Benefit; and

 

  (2) He has less than thirty (30) years of Continuous Service on his Retirement
Date.

 

  (b) Any Participant whose Early Retirement Date occurs on or after January 1,
1989, and who meets all of the following criteria shall be eligible to receive
the Special Short Service Benefit as provided in Section 5.3:

 

  (1) He has been specifically designated by the Administrative Committee to
receive the Special Short Service Benefit; and

 

  (2) He has less than thirty (30) years of Continuous Service on his Retirement
Date; and

 

  (3) He has been specifically approved by the Administrative Committee to
retire prior to his Normal Retirement Date.

 

4.3 Subject to Section 4.4, any Participant or Former Participant whose Normal
Retirement Date, Early Retirement Date, Deferred Retirement Date, Supplemental
Early Retirement Date, or any Terminated Vested Participant whose termination
date occurs:

 

  (a) On or after January 1, 1989, and

 

4.1



--------------------------------------------------------------------------------

  (i) Whose benefit under the Qualified Salaried Plan is limited or reduced as a
result of §415 and/or §401(a)(17) of the Internal Revenue Code; or

 

  (ii) Who was eligible to receive a benefit in accordance with Section 5.5 of
the PPG Industries, Inc. Supplemental Retirement Plan II but whose benefit under
this Plan is greater than such benefit, and whose benefit under the Qualified
Salaried Plan is limited or reduced as a result of having deferred salary under
the terms of the Capital Enhancement Account provision of the Incentive
Compensation Plan; or

 

  (b) On or after January 1, 1996, and whose benefit under the Qualified
Salaried Plan is limited or reduced as a result of having deferred salary under
the terms of the PPG Industries, Inc. Deferred Compensation Plan,

shall be eligible to receive the Excess Benefit as provided in Section 5.7.

 

4.4 A Participant who is entitled to receive a benefit in accordance with
Section 5.6 of the PPG Industries, Inc. Supplemental Retirement Plan II shall
not be entitled to receive a benefit under this Plan.

 

4.2



--------------------------------------------------------------------------------

ARTICLE V

Amounts of Benefits

 

5.1 Standard Benefit

 

  (a) Except as otherwise provided in Section 5.2 or 5.3, as applicable, for a
Participant or Former Participant who retires on his Normal Retirement Date or
Deferred Retirement Date or for a Terminated Vested Participant whose Benefit
Commencement Date is his Normal Retirement Date, the monthly benefit shall be:

FOR RETIREMENTS/TERMINATIONS PRIOR TO APRIL 1, 2000

 

   .0095 times FAMI       plus    .0065 times Excess FAMI         
Total times Continuous Service      

FOR RETIREMENTS/TERMINATIONS ON AND AFTER APRIL 1, 2000

 

   .00855 times FAMI       plus    .00585 times Excess FAMI         
Total times Continuous Service      

LESS

Other payments specifically designated by the Administrative Committee to be
deducted which are made pursuant to an individual employee contract to provide
retirement income or deferred compensation regardless of whether the contract is
made with the Company, a Subsidiary, or other employer.

 

  (b) Except as otherwise provided in Section 5.2 or 5.3, as applicable, for a
Participant or Former Participant who retires before his Normal Retirement Date
or Deferred Retirement Date or for a Terminated Vested Participant whose Benefit
Commencement Date is before his Normal Retirement Date, the monthly benefit
shall be:

FOR RETIREMENTS/TERMINATIONS PRIOR TO APRIL 1, 2000

 

   .0095 times FAMI       plus    .0065 times Excess FAMI         
Total times Continuous Service      

 

5.1



--------------------------------------------------------------------------------

FOR RETIREMENTS/TERMINATIONS ON AND AFTER APRIL 1, 2000

 

   .00855 times FAMI       plus    .00585 times Excess FAMI         
Total times Continuous Service      

MULTIPLIED BY

The Early Retirement Reduction Factor

LESS

Other payments specifically designated by the Administrative Committee to be
deducted which are made pursuant to an individual employee contract to provide
retirement income or deferred compensation regardless of whether the contract is
made with the Company, a Subsidiary, or other employer.

 

5.2 Transition Benefit

Notwithstanding Section 5.1, the following Transition Benefit provisions apply
to Participants or Former Participants who retire/terminate on or after April 1,
2000, but who have at least one hour of service prior to April 1, 2000.

 

  (a) For a Participant or Former Participant who retires on his Early
Retirement Date, Normal Retirement Date or Deferred Retirement Date, a
Transition Benefit shall be calculated in lieu of the Standard Benefit in
accordance with this Section 5.2(a) and the Participant shall be entitled to the
greater of [(1) + (2)] or (3).

 

  (1) The Participant’s benefit calculated under Section 5.1 for
retirements/terminations on or before March 31, 2000, using the Participant’s
Continuous Service as of March 31, 2000, FAMI as of his Retirement Date, and the
Early Retirement Reduction Factors in effect under the Prior Plan; plus

 

  (2) The Participant’s benefit calculated under Section 5.1 for
retirements/terminations on and after April 1, 2000, using the Participant’s
Continuous Service on and after April 1, 2000, FAMI as of his Retirement Date,
and the Early Retirement Reduction Factors in effect under the Qualified
Salaried Plan; or

 

  (3) The Participant’s benefit calculated under Section 5.1 for
retirements/terminations on and after April 1, 2000, as of his Retirement Date,
using the Participant’s Continuous Service as of his Retirement Date, FAMI as of
his Retirement Date, and the Early Retirement Reduction Factors in effect under
the Qualified Salaried Plan.

 

5.2



--------------------------------------------------------------------------------

  (b) Notwithstanding Section 5.1, for a Terminated Vested Participant whose
Benefit Commencement Date is his Early Retirement Date or his Normal Retirement
Date, a Transition Benefit shall be calculated in lieu of the Standard Benefit
in accordance with this Section 5.2(b) and the Participant shall be entitled to
the greater of [(1) + (2)] or (3).

 

  (1) The Participant’s benefit calculated under Section 5.1 for
retirements/terminations on or before March 31, 2000 using the Participant’s
Continuous Service as of March 31, 2000, FAMI as of March 31, 2000, and the
Early Retirement Reduction Factors in effect under the Prior Plan; plus;

 

  (2) The Participant’s benefit calculated under Section 5.1 for
retirements/terminations on and after April 1, 2000, using the Participant’s
Continuous Service on and after April 1, 2000, FAMI as of his Termination of
Employment date, and the Early Retirement Reduction Factors in effect under the
Qualified Salaried Plan; or

 

  (3) The Participant’s benefit calculated under Section 5.1 for
retirements/terminations on and after April 1, 2000, as of his Termination of
Employment date, using the Participant’s Continuous Service as of his
Termination of Employment date, FAMI as of his Termination of Employment date,
and the Early Retirement Reduction Factors in effect under the Qualified
Salaried Plan.

 

5.3 Special Short Service Benefit

 

  (a)

For purposes of this Section 5.3 only, “Plan Service” shall mean one and
one-half (1 1/2) times Continuous Service, with any half ( 1/2) month rounded up
to the next full month, up to a maximum of thirty (30) years.

 

  (b) For a Participant who retires on his Normal Retirement Date or Deferred
Retirement Date, the monthly benefit shall be:

FOR RETIREMENTS PRIOR TO APRIL 1, 2000

 

   .0095 times FAMI       plus    .0065 times Excess FAMI          Total times
Plan Service      

 

5.3



--------------------------------------------------------------------------------

FOR RETIREMENTS ON AND AFTER APRIL 1, 2000

 

   .00855 times FAMI       plus    .00585 times Excess FAMI          Total times
Plan Service      

LESS

Except as otherwise provided in the following sentence with respect to certain
Participants, any Prior Employer Benefit plus other payments, if specifically
designated by the Administrative Committee to be deducted, which are made
pursuant to an individual employee contract to provide retirement income or
deferred compensation, regardless of whether the contract is made by the
Company, a Subsidiary, or any other employer. Notwithstanding the preceding
sentence, upon a specific designation by the Administrative Committee, in its
discretion, the benefit described in this subparagraph (b) of this Section 5.3
shall not be reduced by any Prior Employer Benefit payable with respect to a
Participant whose Retirement Date occurs on or after March 1, 2002.

 

  (c) For a Participant who retires on his Early Retirement Date, Plan Service
shall be reduced by one month for each month the Participant’s Benefit
Commencement Date precedes his Normal Retirement Date; provided, however, that
the Administrative Committee may approve a lesser reduction.

 

  (d) The monthly benefit for a Participant described in subparagraph (c) of
this section 5.3 shall be:

FOR RETIREMENTS PRIOR TO APRIL 1, 2000

 

   .0095 times FAMI       plus    .0065 times Excess FAMI          Total times
Plan Service      

FOR RETIREMENTS ON AND AFTER APRIL 1, 2000

 

   .00855 times FAMI       plus    .00585 times Excess FAMI          Total times
Plan Service      

MULTIPLIED BY

The Early Retirement Reduction Factor

 

5.4



--------------------------------------------------------------------------------

LESS

Except as otherwise provided in the following sentence with respect to certain
Participants, any Prior Employer Benefit plus other payments, if specifically
designated by the Administrative Committee to be deducted, which are made
pursuant to an individual employee contract to provide retirement income or
deferred compensation, regardless of whether the contract is made by the
Company, a Subsidiary, or any other employer. Notwithstanding the preceding
sentence, upon a specific designation by the Administrative Committee, in its
discretion, the benefit described in this subparagraph (d) of this Section 5.3
shall not be reduced by any Prior Employer Benefit payable with respect to a
Participant whose Retirement Date occurs on or after March 1, 2002.

 

  (e) Notwithstanding the preceding paragraphs of this Section 5.3, the Special
Short Service Benefit under paragraphs (a) through (d) of this Section 5.3 for
any Participant whose Retirement Date is on or after April 2000, but who has at
least one hour of service before April 1, 2000 shall be calculated using the
formula for the calculation of the Transition Benefit described in
Section 5.2(a), but substituting “Plan Service,” as defined in this Section 5.3,
for “Continuous Service” each place it appears in said Section 5.2(a).

 

5.4 Terminated Vested Participant

In the case of a Terminated Vested Participant who is not eligible for the
Transition Benefit, the benefit amount payable under this Plan shall be
calculated using Continuous Service, Final Average Monthly Incentive, and
Covered Compensation as of the date of termination.

 

5.5 Former Participant

In the case of a Former Participant who is not eligible for the Transition
Benefit, the benefit amount payable under this Plan shall be calculated as if
his employment had terminated on the date his active participation in the Plan
ceased, using Continuous Service, Final Average Monthly Incentive, and Covered
Compensation as of the date of cessation of active participation.

Where a Former Participant subsequently retires or becomes a Terminated Vested
Participant, the benefit amount payable under this Plan shall be calculated in
accordance with this Section 5.5.

 

5.6 Supplemental Early Retirement

 

  (a)

A Participant or Former Participant who is eligible for a Supplemental Early
Retirement Benefit under the Qualified Salaried Plan shall be eligible to have
his benefit under this Plan calculated in a manner similar to the calculation of
the Qualified Salaried Plan Supplemental Early Retirement benefit; provided,

 

5.5



--------------------------------------------------------------------------------

  however, that no portion of the Supplemental Early Retirement Benefit may be
deferred and that such Participant or Former Participant shall not be eligible
for the Social Security Supplement as defined in the Qualified Salaried Plan.

 

  (b) The Administrator shall apply rules for the calculation of the benefit
pursuant to this Section 5.6 in a uniform and nondiscriminatory manner.

 

5.7 Excess Benefit

 

  (a) In the event a Participant’s benefit under the Qualified Salaried Plan is
limited or reduced as a result of §415 and/or §401(a)(17) of the Internal
Revenue Code, or, in the case of a Participant described in either subparagraph
(a)(ii) or paragraph (b) of Section 4.3, whose benefit under the Qualified
Salaried Plan is limited or reduced as a result of his having deferred salary
under the terms of the Capital Enhancement Account provision of the Incentive
Compensation Plan, and/or as a result of his having deferred salary under the
terms of the PPG Industries, Inc. Deferred Compensation Plan, this Plan shall
provide a benefit equal to the amount of such limitation or reduction.

 

  (b) The Administrator shall apply rules for the calculation of the benefit
pursuant to this Section 5.7 in a uniform and nondiscriminatory manner.

 

  (c) Any benefit payable in accordance with this Section 5.7 shall be in
addition to any other benefit which may be payable hereunder.

 

5.8 Lump-Sum Benefit

 

  (a) Eligibility

In accordance with this Section 5.8, a Participant who, as of December 12, 2007,
is in a job rated at Band B or higher and whose Termination of Employment is on
or after his or her Early Retirement Age, shall receive his or her benefit
payable hereunder in a lump sum in lieu of a monthly annuity. If a Participant
who is not eligible to receive a lump sum benefit in accordance with the
preceding sentence first becomes employed in a job rated at Band B or higher on
or after December 12, 2007, and if such Participant’s Termination of Employment
is on or after his or her Early Retirement Age, such Participant shall receive
the portion of his or her benefit that accrues on or after the date on which
such Participant first becomes employed in a job rated at Band B or higher in a
lump sum in lieu of a monthly annuity, and the remaining portion of such benefit
shall be paid in the form of a monthly annuity as otherwise provided under the
terms of the Plan.

 

5.6



--------------------------------------------------------------------------------

  (b) Calculation of Lump-Sum Benefit

Any lump-sum benefit payable under this Section 5.8 shall be calculated using
mortality assumptions according to the current actuarial valuation prepared for
the Plan, and the PBGC immediate interest rate for the month in which the
Participant’s Benefit Commencement Date, as defined in Section 6.1, occurs.

 

  (c) Exceptions

 

  (1) The Administrative Committee shall have full discretion to provide that
the portion of a Participant’s benefit that accrued prior to January 1, 2005
will not be paid in a lump sum. Such decisions by the Administrative Committee
shall be made in a uniform and nondiscriminatory manner.

 

  (2) The portion of a Participant’s benefit that accrues on or after January 1,
2005 will not be paid in a lump sum if, on or before the date payment would
otherwise be made, the Participant engages in any activity in competition with
any activity of the Company or any of its Subsidiaries, or contrary or harmful
to the interests of the Company or any of its Subsidiaries, including, but not
limited to: (a) conduct related to the Participant’s employment for which either
criminal or civil penalties against the Participant may be sought; (b) violation
of Company (or Subsidiary) Business Conduct Policies; (c) accepting employment
with or serving as a consultant, advisor or in any other capacity to an employer
that is in competition with or acting against the interests of the Company or
any of its Subsidiaries, including employing or recruiting any present, former
or future employee of the Company or any of its Subsidiaries; (4) disclosing or
misusing any confidential information or material concerning the Company or any
of its Subsidiaries; or (5) participating in a hostile takeover attempt.

 

5.7



--------------------------------------------------------------------------------

ARTICLE VI

Payment of Benefits (Including REP/SSB and AEP/SSB)

 

6.1 A Participant’s Benefit Commencement Date shall be the first of the month
which is on or after the later of (i) his Early Retirement Date, or (ii) the
date of his Termination of Employment or, if applicable, his Supplemental Early
Retirement Date, or, if later, the date of such Participant’s Separation from
Service (as such term is defined in Section 409A of the Internal Revenue Code).

 

6.2 Except as otherwise provided in Section 5.8, a Participant may elect payment
in the form of a Joint and Survivor Annuity or Straight Life Annuity. Subject to
Section 6.1, such elections and payments shall be subject to the provisions of
the Qualified Salaried Plan.

 

6.3 In the case of a Participant who is entitled to a lump sum benefit and who
dies prior to his Benefit Commencement Date, the portion of such benefit that
accrued prior to January 1, 2005, shall be payable in accordance with
Section 6.5 and the portion of such benefit that accrued on or after January 1,
2005 shall be paid to such Participant’s Beneficiary in a lump sum.

 

6.4 Payment of the AEP/SSB

 

  (a) Except as otherwise provided herein, eligibility for and payment of the
AEP/SSB under this Plan shall be governed by the same rules and regulations as
the Qualified Salaried Plan.

 

  (b) The amount of benefit payable to an Eligible Spouse under the AEP/SSB
shall always be determined under either the Standard Benefit formula or the
Transition Benefit formula, as provided in Sections 5.1 or 5.2 of this Plan, as
applicable.

 

  (c) Except as provided in paragraph (d) below, the amount of benefit payable
to an Eligible Spouse under the AEP/SSB of a Participant eligible for the
Special Short Service Benefit shall not be based on the Special Short Service
Benefit formula.

 

  (d) The amount of benefit payable to an Eligible Spouse of a Participant who:

 

  (1) is eligible for the Special Short Service Benefit; and

 

  (2) dies prior to his Benefit Commencement Date

shall be based on the Special Short Service Benefit formula.

 

6.5

Notwithstanding any other provision of the Plan, with respect to any Participant
who is a Specified Employee (as that term is defined in Section 409A of the
Internal Revenue Code), any payment attributable to benefits accrued on or after
January 1, 2005 that would otherwise be made to such Participant during the
six-month period following his

 

6.1



--------------------------------------------------------------------------------

  or her Separation from Service (as such term is defined in Section 409A of the
Internal Revenue Code) shall be postponed and paid on the first day of the month
following the date that is six months after such Participant’s Separation from
Service, together with interest at a rate equal to the PBGC immediate interest
rate for the month in which the Participant’s Separation from Service occurs.
This Section 6.5 shall not apply to benefits paid pursuant to the death of the
Participant.

 

6.2



--------------------------------------------------------------------------------

ARTICLE VII

Forfeiture of Benefits

 

7.1 In the event a Participant ceases participation under this Plan prior to
becoming vested in the Qualified Salaried Plan, no benefit shall be payable
under this Plan.

 

7.2   (a)   Any benefit payable under this Plan to a Participant, Former
Participant, or Terminated Vested Participant shall be forfeitable in the event
it is found that such Participant engages in any activity in competition with
any activity of the Company, or contrary or harmful to the interests of the
Company, including, but not limited to:



 

  (1) Conduct related to the Participant’s employment for which either criminal
or civil penalties against the Participant may be sought; or

 

  (2) Violation of the Company’s Business Conduct Policies; or

 

  (3) Accepting employment with or serving as a consultant, advisor or in any
other capacity to an employer that is in competition with or acting against the
interests of the Company, including employing or recruiting any present, former
or future employee of the Company; or

 

  (4) Disclosing or misusing any confidential information or material concerning
the Company; or

 

  (5) Participating in a hostile take over attempt.

 

  (b) All determinations under this Section 7.2 shall be made by the
Administrative Subcommittee at its sole discretion. As the Administrative
Subcommittee finds appropriate, it may terminate immediately or suspend benefits
to such Participant and furnish due notice thereof. If benefits are suspended,
the Administrative Subcommittee may thereafter terminate benefits under this
Plan unless such Participant discontinues the competitive activity or activity
contrary or harmful to the interests of the Company and affords written notice
to the Administrative Subcommittee of such discontinuance within ninety
(90) calendar days following the giving of notice of suspension of benefits. The
Company may use whatever means legally available to recover benefits already
paid.

 

7.3 If any benefit under the Plan has been payable to and has been unclaimed by
any Participant, Former Participant, Terminated Vested Participant or Eligible
Spouse for a reasonable period of time, as determined by the Administrator, the
Administrator may direct that all rights of such Participant or Eligible Spouse
to payments accrued and to future payments be terminated absolutely, provided
that if such Participant or Eligible Spouse subsequently appears and identifies
himself to the satisfaction of the Administrator, then the liability will be
reinstated.

 

7.1



--------------------------------------------------------------------------------

7.4 The amount of benefits under this Plan may increase or decrease over time as
provided by the provisions of the Plan.

 

7.2



--------------------------------------------------------------------------------

ARTICLE VIII

General Provisions

 

8.1 The entire cost of benefits and administrative expenses for this Plan shall
be paid by the Company out of its general assets.

 

8.2 Except where expressly reserved to the Company, the Administrative Committee
or the Administrative Subcommittee, the administration of this Plan shall be the
responsibility of the Administrator, who shall interpret the provisions of this
Plan and decide all questions arising in its administration. The decisions of
the Administrator shall be conclusive and binding for all purposes. The
Administrative Committee and the Administrative Subcommittee each shall have
full and discretionary authority to act on those matters for which they have
been assigned specific responsibility. The Administrator shall have the full
discretionary authority to:

 

  (a) determine eligibility for benefits in accordance with the provisions of
the Plan;

 

  (b) construe the terms of the Plan; and

 

  (c) control and manage the operation and administration of the Plan.

All actions, decisions and interpretations of the Administrative Committee,
Administrative Subcommittee and the Administrator shall be performed or made in
a uniform and nondiscriminatory manner.

 

8.3 Nothing contained in this Plan shall be construed as a contract of
employment between the Company and any Participant, and the Plan shall not
afford any Participant a right of continued service with the Company.

 

8.4 This Plan is purely voluntary on the part of the Company. The Company, by
action of the Officers-Director Compensation Committee (or any successor) of the
Board of Directors or by such other person or committee acting in accordance
with a procedure adopted and approved by the Officers-Directors Compensation
Committee (or any successor) of the Board of Directors, may amend, suspend, or
terminate the Plan, in whole or in part at any time.

 

8.5   (a)    Except as provided in paragraph (b) below, no benefits payable
under this Plan may be assigned or alienated or transferred in whole or in part.
No benefits payable under the Plan shall be subject to legal process or
attachment for the payment of any claim against any person entitled to receive
the same.



 

8.6 The Plan is intended to constitute an unfunded plan providing retirement or
deferred compensation benefits for officers and highly compensated employees
exempt from the requirements of parts 2, 3, and 4 of the Employee Retirement
Income Security Act of 1974, as amended (“ERISA”). Except to the extent
otherwise provided in ERISA and the Code, this Plan shall be construed,
regulated and administered under the laws of the Commonwealth of Pennsylvania.

 

8.1



--------------------------------------------------------------------------------

ARTICLE IX

Change in Control

 

9.1 Notwithstanding any other provisions of this Plan, upon a Change in Control,
as defined in Section 9.2:

 

  (a) All Participants shall be deemed to be Vested Participants;

 

  (b) Any Participant, including Participants described in paragraph (a) of this
Section 9.1, shall be eligible to receive the Special Short Service Benefit as
provided in Section 5.3 if, as of the date a Change in Control occurs, he has
been so designated by the Administrative Committee.

 

  (c) Paragraph (c) of Section 5.3 shall be revised in its entirety to read:

 

  (c) For a Participant who retires on his Early Retirement Date, for purposes
of computing his benefit, Plan Service shall be reduced by the lesser of:

 

  (1) One month for each month the Participant’s Benefit Commencement Date
precedes his Normal Retirement Date; or

 

  (2) 36 months.

 

9.2 For purposes of this Plan, a “Change in Control” shall mean:

 

  (a) The acquisition by any individual, entity or group (within the meaning of
Section 13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934, as amended
(the “Exchange Act”)) (a “Person”) of beneficial ownership (within the meaning
of Rule 13d-3 promulgated under the Exchange Act) of 20% or more of either

 

  (i) the then outstanding shares of common stock of the Company (the
“Outstanding Company Common Stock”) or

 

  (ii) the combined voting power of the then outstanding voting securities of
the Company entitled to vote generally in the election of directors (the
“Outstanding Company Voting Securities”);

provided, however, that for purposes of this subsection (a), the following
acquisitions shall not constitute a Change in Control:

 

  (i) any acquisition directly from the Company,

 

  (ii) any acquisition by the Company,

 

9.1



--------------------------------------------------------------------------------

  (iii) any acquisition by any employee benefit plan (or related trust)
sponsored or maintained by the Company or any Company controlled by the Company,
or

 

  (iv) any acquisition by any Company pursuant to a transaction which complies
with clauses (i), (ii) and (iii) of subsection (c) of this Section 9.2; or

 

  (b) Individuals who, as of the date hereof, constitute the Board (the
“Incumbent Board”) cease for any reason to constitute at least a majority of the
Board; provided, however, that any individual becoming a director subsequent to
the date hereof whose election, or nomination for election by the Company’s
shareholders, was approved by a vote of at least a majority of the directors
then comprising the Incumbent Board shall be considered as though such
individual were a member of the Incumbent Board, but excluding, for this
purpose, any such individual whose initial assumption of office occurs as a
result of an actual or threatened election contest with respect to the election
or removal of directors or other actual or threatened solicitation of proxies or
consents by or on behalf of a Person other than the Board; or

 

  (c) Approval by the shareholders of the Company of a reorganization, merger or
consolidation or sale or other disposition of all or substantially all of the
assets of the Company (a “Business Combination”), in each case, unless,
following such Business Combination,

 

  (i) all or substantially all of the individuals and entities who were the
beneficial owners, respectively, of the Outstanding Company Common Stock and
Outstanding Company Voting Securities immediately prior to such Business
Combination beneficially own, directly or indirectly, more than 60% of,
respectively, the then outstanding shares of common stock and the combined
voting power of the then outstanding voting securities entitled to vote
generally in the election of directors, as the case may be, of the Company
resulting from such Business Combination (including, without limitation, a
Company which as a result of such transaction owns the Company or all or
substantially all of the Company’s assets either directly or through one or more
subsidiaries) in substantially the same proportions as their ownership,
immediately prior to such Business Combination of the Outstanding Company Common
Stock and Outstanding Company Voting Securities, as the case may be,

 

  (ii) no Person (excluding any employee benefit plan (or related trust) of the
Company or such Company resulting from such Business Combination) beneficially
owns, directly or indirectly, 20% or more of, respectively, the then outstanding
shares of common stock of the Company resulting from such Business Combination
or the combined voting power of the then outstanding voting securities of such
Company except to the extent that such ownership existed prior to the Business
Combination, and

 

9.2



--------------------------------------------------------------------------------

  (iii) at least a majority of the members of the board of directors of the
Company resulting from such Business Combination were members of the Incumbent
Board at the time of the execution of the initial agreement, or of the action of
the Board, providing for such Business Combination;

 

  (d) Approval by the shareholders of the Company of a complete liquidation or
dissolution of the Company; or

 

  (e) A majority of the Board otherwise determines that a Change in Control
shall have occurred.

 

9.3 Upon, or in reasonable anticipation of, a Change in Control, an amount
sufficient to fund the benefits of all Vested Participants, including those
vested pursuant to Section 9.1, Former Participants, and Terminated Vested
Participants, including an amount sufficient to fund additional benefits
anticipated to accrue during the twenty-four (24) month period immediately
following a Change in Control, the Active Employees’ Pension Surviving Spouse
Benefit, the survivor annuity payable to the joint annuitant designated by any
such Participant on his Benefit Commencement Date, and all lump-sum benefits
which might become payable hereunder, shall be paid immediately by the Company
to a Trustee. Selection of the Trustee, the amounts to be paid by the Company
and the terms of such payment (including such terms as are appropriate to cause
such payment, if possible, not to be a taxable event) in order to give effect to
the payment of benefits as provided in Sections 9.4 and 9.5 shall be determined
by the Vice President, Human Resources, and/or the Vice President, Finance.
Notwithstanding such funding, the Company shall be obligated to pay such
benefits to such Vested Participants, Former Participants and Terminated Vested
Participants to the extent such funding proves to be insufficient. To the extent
such funding proves to be more than sufficient, such excess shall revert to the
Company.

Except as regards paragraph (d) of Section 9.2, the Officers-Directors
Compensation Committee shall have the duty and the authority to make the
determination as to whether a Change in Control has occurred, or is reasonably
to be anticipated, and, concomitantly, to direct the making of the payment
contemplated herein.

 

9.4 The Trustee shall provide for the payment of benefits to Vested
Participants, Former Participants, Terminated Vested Participants, Eligible
Spouses and joint annuitants in accordance with the provisions of this Plan as
in effect on the date of the Change in Control. Any subsequent attempts to
suspend or terminate this Plan or to amend this Plan in any way which reduces
future benefits shall have no effect on payments made or to be made by the
Trustee.

 

9.5 Notwithstanding any provision of this Plan, including without limitation,
Section 8.4, this Plan may not be:

 

  (a) Amended such that future benefits would be reduced; or

 

9.3



--------------------------------------------------------------------------------

  (b) Suspended; or

 

  (c) Terminated;

 

  (1) As to the future accrual of benefits, at any time during the twenty-four
(24) month period following a Change in Control; or

 

  (2) As to the payment of benefits, at any time prior to the last payment,
determined in accordance with the provisions of this Plan, to each Vested
Participant, Former Participant, Terminated Vested Participant, Eligible Spouse
and joint annuitant.

 

9.4



--------------------------------------------------------------------------------

ARTICLE X – TREATMENT OF FORMER AUTOMOTIVE

GLASS & SERVICES BUSINESS PARTICIPANTS

 

10.1 Sale of AG&S Business

Upon the closing date of the Company’s sale (the “Sale”) of its Automotive
Glass & Services business (the “AG&S Business”), each Participant who is
employed in the AG&S Business and who is hired by the purchaser (the
“Purchaser”) of the AG&S Business (each, an “Affected AG&S Business
Participant”) will terminate employment with the Company. The purpose of this
Section X is to set forth the impact of the Sale and such termination of
employment upon such Affected AG&S Business Participants under the Plan.

 

10.2 Eligibility

On and after the Closing Date, each Affected AG&S Business Participant shall
cease to be eligible to accrue benefits under the Plan.

 

10.3 Pre-January 1, 2005 Lump Sum Accrued Benefit Provisions

The provisions of Section 5.8 (c)(1) of the Plan shall not apply to an Affected
AG&S Business Participant.

Section 6.3 of the Plan shall not apply to an Affected AG&S Business
Participant. In lieu thereof, the following shall apply to an Affected AG&S
Business Participant. In the case of a Participant who is entitled to a lump sum
benefit and who dies prior to his Benefit Commencement Date, the accrued benefit
of such Affected AG&S Business Participant shall be paid to such Participant’s
Beneficiary in a lump sum.

 

10.4 Separation from Service.

Notwithstanding the termination of employment of each Affected AG&S Business
Participant with the Company pursuant to the Sale, and pursuant to Treasury
Regulation Section 1.409A-1(h)(4), and except as otherwise provided in
Section 10.5 below, an AG&S Business Participant shall not be treated as having
incurred a Separation from Services under the terms of this Plan until such AG&S
Business Participant shall terminate employment with the Purchaser and each
entity that is required to be aggregated with the Purchaser under Sections
414(b), (c), (m) or (o) and 409A of the Code.

 

10.5 New Payment Elections

On or before such date as the Administrator may determine (which such date shall
be no later than December 31, 2008), an Affected AG&S Business Participant may,
in accordance with procedures established by the Administrator, file an election
pursuant to Section 3.01(B)(1)(.02) of Internal Revenue Service Notice 2007-86
to receive or commence receiving payment of his or her benefits under this Plan
on the later of (i)

 

9.1



--------------------------------------------------------------------------------

January 1, 2009 or (ii) his or her Early Retirement Age (as that term is defined
in the Qualified Salaried Plan), notwithstanding any continuing employment with
the Purchaser. In either case, such date shall be treated as the date of such
Affected AG&S Business Participant’s Termination of Employment for purposes of
the Plan, notwithstanding the provision of Section 10.4.

 

9.2